Citation Nr: 0127713	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  01-00-155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from July 1956 to August 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

At the time the appellant submitted his Notice of 
Disagreement to the RO with regard to the instant appeal, the 
appellant submitted a claim for service connection for a back 
disability.  His representative has also submitted a claim 
for service connection for a back disability on his behalf.  
Service connection for a back disability, to include lumbar 
radiculitis, secondary to herniated intervertebral disc at 
L4-L5 status post laminectomy was denied by the Board in 
March 1996.  The appellant was denied reconsideration in 
January 1997.  A decision of the Board is final.  38 U.S.C.A. 
§ 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (2001).  In June 
1997, the appellant was so advised by the RO, and given 
notice that in order to reopen this claim he was required to 
submit new and material evidence.  38 C.F.R. § 20.1105 
(2001).  Accordingly, there is no further action to be taken 
by the Board with regard to his claim. 


FINDINGS OF FACT

1.  The appellant was exposed to asbestos in service and 
after service.

2.  The appellant does not have pulmonary asbestosis that is 
as likely as not attributable to active service or inservice 
asbestos exposure.



CONCLUSION OF LAW

Pulmonary asbestosis was not incurred in or aggravated during 
the appellant's active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from an April 2000 rating decision that 
denied service connection for pulmonary asbestosis.

The appellant testified before the undersigned in August 
2001.  His work as a boiler repairman in service brought him 
into contact with asbestos.  He also had asbestos exposure in 
private industry after service.  He had no pulmonary symptoms 
or breathing problems in service and believed nobody even 
knew it was a hazard at the time.  In about 1997 he began to 
have shortness of breath, especially with exertion.  He had 
always attributed his breathing problems to his smoking 
habit.  He saw a television advertisement where a lawyer 
asked about respiratory problems and the possibility of 
asbestos exposure.  It got him thinking, so he contacted the 
television lawyer, who then referred him to Dr. Mezey.  Dr. 
Mezey gave him a two-day evaluation in 1997.  The doctor told 
him that he had pulmonary asbestosis.  He was advised to get 
annual examinations to make sure it did not progress.  He 
became part of a class action lawsuit brought against the 
asbestos manufacturers.  He was not receiving any treatment 
for any lung problems currently, although he still ran out of 
breath.  He also underwent a VA examination, but it was not 
as thorough.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the April 2000 rating decision, and the Statement of the Case 
issued during the pendency of this appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for service connection.  In a November 2000 letter, 
the RO specifically advised the appellant of the evidence 
necessary to substantiate his claim for service connection 
and advised him that medical evidence could be obtained if 
identified.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  A hearing was conducted 
before the Board and a transcript associated with the claims 
folder.  The appellant identified an examination conducted by 
Dr. Mezey and this evidence was obtained by the RO.  Dr. 
Mezey's office returned the RO's request for treatment 
records indicating that they were the expert witness only in 
the class action lawsuit and that there were no treatment 
records.  The appellant has indicated in various submissions 
and in testimony that he has received no post-service 
treatment for his lung complaints, therefore there is no 
indication that there are any outstanding records that might 
aid in substantiating the claim or that might be pertinent to 
the bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in March 2000 that specifically 
addressed the question of respiratory disease.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

There had been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases and the Secretary has not 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428 (1993).  However, VA has provided adjudicators with some 
guidance in addressing claims involving asbestos exposure.  
VAOPGCPREC 4-2000 (April 13, 2000).

VA recognizes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1). 

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to [asbestos] since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA also recognizes that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs may 
include dyspnea on exertion, and end-respiratory rales over 
the lower lobes.  Veterans Benefits Administration Manual 
M21-1, part VI, paragraph 7.21(c).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  In general, we accord a higher 
degree of probative value to objective medical evidence when 
compared to the lay statements of parties in pursuit of 
monetary gain.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

No respiratory complaints were made and no respiratory 
disabilities were noted in the service medical records.  The 
appellant denied shortness of breath on all inservice 
examinations.  At the time of his separation examination in 
August 1959, his lungs and chest were normal.

The appellant's DD Form-214 documented his service in the 
United States Navy.  Service records documented service as a 
fireman.  The contact representative for the Navy Medical 
Liaison replied in February 2000 to the RO's inquiry 
regarding asbestos exposure in service.  The Navy had no way 
of determining to what extent the appellant was exposed to 
asbestos during his naval service.  The general 
specifications for ships during his period of service 
required heated surfaces to be covered with an insulating 
material, and it was highly probable that asbestos products 
were used to achieve this end.  Items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The 
appellant's occupation was fireman.  The probability of 
exposure to asbestos was highly probable.  A positive 
statement that he was or was not exposed could not be made.

The appellant was referred in October 1997 to Robert J. 
Mezey, M. D. by his attorney for a pulmonary medical 
consultation regarding asbestos-related disease.  Dr. Mezey 
was the expert witness in the class action lawsuit brought by 
the attorney against the asbestos manufacturers and has 
indicated that he had never treated the appellant.  The 
evaluation included a medical history, physical examination, 
pulmonary function testing and X-ray examination.  

The appellant's exposure history included regular exposure 
working as a boilerman in the Navy from 1956 to 1959 and 
regular exposure working as an auto mechanic from 1959 to 
1972.  He had experienced shortness of breath and dyspnea on 
exertion for the past 8 years that had gradually progressed 
to the point that he had to curtail his activities.  He had 
smoked from 1956 to 1988, averaging one pack of cigarettes 
per day.  On physical examination, his chest had a normal 
configuration and expanded normally during deep breathing.  
The chest was non-tender.  In his lungs, percussion note was 
resonant.  Crackles were not present.  Expiratory wheezes and 
rhonchi were not present.  His pulmonary function studies 
were said to be consistent with a slight obstructive 
ventilatory impairment and a restrictive pattern.  Chest X-
ray revealed a right diaphragmatic plaque, and pleural 
thickening of the minor fissure on the right.  There were 
small, irregular opacities in both lower lung zones with an 
ILO profusion of 1/0, s/s.  

The following results were said to be indicative of pulmonary 
asbestosis and asbestos-related pleural disease: 1) a history 
of significant exposure to asbestos; 2) a latency period of 
greater than 15 years between the time of exposure and the 
development of signs and symptoms of asbestos-related 
disease; 3) pulmonary function testing that demonstrated a 
reduced vital capacity and restrictive pattern; 4) chest X-
rays that showed small irregular opacities with an ILO 
grading of 1/0, s/s; 5) chest X-rays that showed pleural 
plaques/pleural thickening.  His very mild obstructive 
ventilatory defect was said to be of doubtful significance.  
Of note is that Dr. Mezey's partner, James P. Krainson, M. D. 
reviewed a chest X-ray taken in March 1997 and found only 
interstitial lung disease consistent with asbestos 
exposure/asbestos-related disease.  He found no pleural 
abnormalities consistent with pleural thickening or pleural 
plaques.

A VA examination was conducted in March 2000.  The appellant 
had smoked cigarettes until about 12 years prior to the 
examination.  The appellant was complaining of chest pain and 
was scheduled for cardiac catheterization.  He denied dyspnea 
on exertion or shortness of breath.  On physical examination 
his lungs were clear to auscultation bilaterally.  On chest 
X-ray, the lung parenchyma looked clear.  Pulmonary function 
testing was indicative of normal spirometry data.  The 
physician indicated that there was no evidence of pulmonary 
disease.

The Board, as did the RO, concedes asbestos exposure in 
service.  The report from the Navy medical liaison that there 
was highly probable asbestos exposure in service established 
inservice asbestos exposure.  However, the appellant's claim 
fails on two other bases, that is, the preponderance of the 
evidence is against a finding that the appellant has the 
current disability of pulmonary asbestosis, and the 
preponderance of the evidence is against a finding that even 
if he has pulmonary asbestosis, that it is attributable to 
inservice asbestos exposure.

In determining whether the appellant has established a 
current diagnosis, the Board has examined the results of the 
private and the VA examinations.  A service-connection claim 
generally must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent 
proof of a present disability there can be no valid claim.  A 
medical examination or other medical evidence that shows that 
the veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service connection.  
No pulmonary disease was shown on VA examination, not by 
physical or X-ray examination and not by pulmonary function 
testing.  We afford this medical conclusion a high degree of 
probative value in our consideration of the appellant's 
claim. 

The appellant has complained that the VA examination was not 
thorough when compared to the private examination and that 
therefore we should not accord it as high a degree of 
probative value.  We do not agree.  Although not detailed in 
this decision, the private examination included a complete 
review of all of the body systems while the VA examination 
was confined to the system under scrutiny for the purpose of 
service connection.  This explains why the private medical 
examination might be considered "more thorough", but not 
relevant for determining whether service connection for a 
pulmonary disability is in order.  Furthermore, the VA 
examination included a history and physical examination, 
chest X-ray and pulmonary function testing just as did the 
private examination, and therefore we find no reason to 
accord the private examination more probative value in our 
consideration.

The results of the private medical examination were said to 
be indicative of pulmonary asbestosis and asbestos-related 
pleural disease.  However, this does not render the finding 
of current disability in equipoise, as the private 
examination must be afforded lesser probative value for the 
following reasons.  The Board first notes that the results of 
this private medical examination are immediately suspect as 
the examination was conducted for the sole purpose of 
establishing asbestos-related disease in order to prevail in 
a class action lawsuit against asbestos manufacturers.  As an 
example, we note that the form completed by Dr. Krainson only 
has spaces for reaching a diagnosis of asbestosis-related 
pulmonary disease (based on chest X-ray) and no provision for 
a physician to reach and record any other pulmonary 
diagnosis.  Notwithstanding, the two private partner-
physicians who examined the appellant's chest X-rays reached 
different conclusions as to the presence of pleural disease 
that would be consistent with asbestos exposure.  Therefore, 
there is inconclusive radiographic evidence of parenchymal 
lung disease within the private medical evidence.  
Furthermore, although a rather extensive smoking history was 
documented, there was no discussion of whether any of the 
current findings might be indicative of tobacco abuse.  Based 
on the bias suggested by these private medical records and 
the inconsistent conclusions in the X-ray interpretations, we 
accord the private medical diagnosis of current pulmonary 
asbestosis a lesser degree of probative value.  The more 
objective results of the VA examination that there is no 
current pulmonary disease and therefore no asbestos-related 
pulmonary disease outweighs the private medical evidence.  
Therefore, the preponderance of the evidence is against a 
finding that the appellant has demonstrated current 
disability.

Additionally, even if the Board was to accept that there was 
current asbestos-related pulmonary disability, the 
preponderance of the evidence is against a finding that it is 
as likely as not attributable to inservice asbestos exposure.  
The appellant must show a relationship between inservice 
asbestos exposure and the claimed disease, as pulmonary 
asbestosis is not entitled to a presumption of service 
connection.  VAOPGCPREC 4-2000 (April 13, 2000).  Both 
inservice and extensive post-service asbestos exposure has 
been documented.  The private medical examiner who found 
asbestos-related disease did not attribute it to inservice 
exposure exclusively.  The VA examiner failed to find 
asbestos-related disease at all.  This evidence does not 
amount to a finding of evidence that supports the appellant's 
claim of current asbestos-related disease that is 
attributable to service.  Therefore, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


ORDER

Service connection for pulmonary asbestosis is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

